Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 1 of 15 PAGEID #: 2242




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

    BENTLEY FIELDS,                              : Case No. 3:19-cv-19
                                                 :
           Plaintiff,                            :
                                                 : District Judge Thomas M. Rose
    vs.                                          :
                                                   Magistrate Judge Sharon L. Ovington
                                                 :
    COMMISSIONER OF THE SOCIAL                   :
    SECURITY ADMINISTRATION,                     :
                                                 :
           Defendant.                            :


                            REPORT AND RECOMMENDATIONS1


I.        Introduction

          Plaintiff Bentley Fields applied for period of disability, Disability Insurance

Benefits, and Supplemental Security Income on September 21, 2012, asserting that he

could no longer work a substantial paid job. After a hearing, Administrative Law Judge

(ALJ) Gregory G. Kenyon concluded that he was not eligible for benefits because he is

not under a “disability” as defined in the Social Security Act. The Appeals Council

denied Plaintiff’s request for review, and he brought a previous case in this Court. Upon

a joint stipulation of the parties, the Court remanded the case. Fields v. Comm’r of Soc.

Sec., 3:16-cv270, Doc. #13 (S.D. Ohio Apr. 19, 2017).

          Upon remand, Plaintiff achieved partial success. ALJ Kenyon found that he was

not under a disability prior to January 1, 2015 but became disabled on that date.


1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 2 of 15 PAGEID #: 2243




However, because Plaintiff was not disabled when he had insured status, his application

for period of disability and disability insurance benefits was denied. Plaintiff brings this

case challenging the Social Security Administration’s partial denial of his applications.

        The case is before the Court upon Plaintiff’s Statement of Errors (Doc. #7), the

Commissioner’s Memorandum in Opposition (Doc. #10), and the administrative record

(Doc. #s 12-13).

        Plaintiff seeks a remand of this case for payment of benefits or, at a minimum, for

further proceedings. The Commissioner asks the Court to affirm ALJ Kenyon’s decision.

II.     Background

        Plaintiff asserts that he has been under a “disability” since June 30, 2009. He was

Social Security Regulations. See 20 C.F.R. §§ 404.1563(c), 416.963(c). He has a high

school education. See id. §§ 404.1564(b)(4), 416.964(b)(4).2

        The evidence of record is sufficiently summarized in the ALJ’s decision (Doc.

#13, PageID #s 1237-65); Plaintiff’s Statement of Errors (Doc. #7); and the

Commissioner’s Memorandum in Opposition (Doc. #10). Rather than repeat these

summaries, the pertinent evidence will be discussed when addressing the parties’

arguments.

III.    Standard of Review

        The Social Security Administration provides Disability Insurance Benefits and

Supplemental Security Income to individuals who are under a “disability,” among other


2
 The remaining citations will identify the pertinent Disability Insurance Benefits Regulations with full
knowledge of the corresponding Supplemental Security Income Regulations.


                                                     2
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 3 of 15 PAGEID #: 2244




eligibility requirements. Bowen v. City of New York, 476 U.S. 467, 470 (1986); see 42

U.S.C. §§ 423(a)(1), 1382(a). The term “disability”—as defined by the Social Security

Act—has specialized meaning of limited scope. It encompasses “any medically

determinable physical or mental impairment” that precludes an applicant from

performing a significant paid job—i.e., “substantial gainful activity,” in Social Security

lexicon. 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); see Bowen, 476 U.S. at 469-70.

       Judicial review of an ALJ’s non-disability decision proceeds along two lines:

“whether the ALJ applied the correct legal standards and whether the findings of the ALJ

are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009); see Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 745-46 (6th Cir.

2007). Review for substantial evidence is not driven by whether the Court agrees or

disagrees with the ALJ’s factual findings or by whether the administrative record

contains evidence contrary to those factual findings. Gentry v. Comm’r of Soc. Sec., 741

F.3d 708, 722 (6th Cir. 2014); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir.

2007). Instead, the ALJ’s factual findings are upheld if the substantial-evidence standard

is met—that is, “if a ‘reasonable mind might accept the relevant evidence as adequate to

support a conclusion.’” Blakley, 581 F.3d at 407 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). Substantial evidence consists of “more than a

scintilla of evidence but less than a preponderance . . . .” Rogers, 486 F.3d at 241

(citations and internal quotation marks omitted); see Gentry, 741 F.3d at 722.

       The other line of judicial inquiry—reviewing the correctness of the ALJ’s legal

criteria—may result in reversal even when the record contains substantial evidence


                                             3
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 4 of 15 PAGEID #: 2245




supporting the ALJ’s factual findings. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647,

651 (6th Cir. 2009); see Bowen, 478 F.3d at 746. “[E]ven if supported by substantial

evidence, ‘a decision of the Commissioner will not be upheld where the SSA fails to

follow its own regulations and where that error prejudices a claimant on the merits or

deprives the claimant of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting in part

Bowen, 478 F.3d at 746, and citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47

(6th Cir. 2004)).

IV.    The ALJ’s Decision

       As noted previously, it fell to ALJ Kenyon to evaluate the evidence connected to

Plaintiff’s applications for benefits. He did so by considering each of the five sequential

steps set forth in the Social Security Regulations. See 20 C.F.R. § 404.1520. He reached

the following main conclusions:

       Step 1:      Plaintiff has not engaged in substantial gainful employment since June
                    30, 2009.

       Step 2:      He has the severe impairments of degenerative disc disease involving
                    the cervical spine, history of migraine (versus tension) headaches,
                    degenerative joint disease of the left shoulder, obesity, type II diabetes
                    mellitus, syncopal episodes of undetermined etiology, depressive
                    disorder, and borderline intellectual functioning. Beginning January
                    1, 2015, he also has bilateral carpal tunnel syndrome/trigger finger.

       Step 3:      He does not have an impairment or combination of impairments that
                    meets or equals the severity of one in the Commissioner’s Listing of
                    Impairments, 20 C.F.R. Part 404, Subpart P, Appendix 1.

       Step 4:      Prior to January 1, 2015, his residual functional capacity, or the most
                    he could do despite his impairments, see Howard v. Comm’r of Soc.
                    Sec., 276 F.3d 235, 239 (6th Cir. 2002), consisted of “light work …
                    subject to the following additional limitations: (1) no more than
                    occasional crouching, crawling, kneeling, or stooping; (2) no more


                                              4
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 5 of 15 PAGEID #: 2246




                    than occasional balancing; (3) no more than occasional climbing of
                    ramps or stairs; (4) no climbing ladders, ropes, or scaffolds; (5) no
                    exposure to hazards such as unprotected heights or dangerous
                    machinery; (6) no more than occasional overhead reaching; (7) only
                    indoor work; (8) no concentrated exposure to extreme heat; (9) no
                    operation of automotive equipment; (10) limited to performing
                    unskilled, simple, repetitive tasks; (11) no more than occasional
                    contact with co-workers, supervisors, and the general public; (12) no
                    fast-paced production work or jobs involving strict production quotas;
                    (13) limited to performing jobs in a relatively static work environment
                    in which there is very little, if any, change in job duties or work
                    routine from one day to the next; (14) limited to performing jobs
                    which require only first-grade reading skills and fourth-grade
                    mathematics skills.”

                    “Commencing January 1, 2015, the claimant had the residual
                    functional capacity to perform light work … subject to the same
                    additional limitations described [above] plus: no more than
                    occasional use of the hands for handling and fingering.”

       Step 4:      He is unable to perform any of his past relevant work.

       Step 5:      Prior to January 1, 2015, he could perform a significant number of
                    jobs that exist in the national economy.

                    Beginning January 1, 2015, there were no longer jobs that existed in
                    significant numbers in the national economy that he could perform.

(Doc. #13, PageID #s 1237-65). These main findings led the ALJ to ultimately conclude

that Plaintiff was not under a benefits-qualifying disability prior to January 1, 2015 but

became disabled on that date. Id. at 1264.

V.     Discussion

       Plaintiff contends that the ALJ failed to adequately weigh the opinions of

examining psychologists Andrea Johnson, Psy.D., and Taylor Groneck, Psy.D., and erred

in his assessment of Plaintiff’s mental residual functional capacity. The Commissioner

maintains that substantial evidence supports the ALJ’s decision.


                                             5
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 6 of 15 PAGEID #: 2247




       The Regulations require an ALJ to consider and evaluate every medical opinion in

the record. See 20 C.F.R. § 404.1527(b). In deciding what weight to assign an opinion,

an ALJ must consider the following factors: examining relationship; treatment

relationship; supportability; consistency; specialization; and other factors. Id. at (c).

       Dr. Johnson evaluated Plaintiff in March 2012. (Doc. #12, PageID #s 470-75).

She diagnosed depressive disorder not otherwise specified and learning disorder not

otherwise specified. She opined that Plaintiff’s intellectual capabilities were consistent

with functioning in the low-average range, and he could apply instructions within that

range. He was able to understand and follow directions during the evaluation and

performed below average on memory/recall tasks. He “is likely to have some difficulties

with job related tasks due to learning difficulties.” Id. at 474. Plaintiff “presented as

fleetingly able to concentrate on questions and tasks.” Id. Although he reported no

history of difficulty in maintaining adequate pace at past jobs, Dr. Johnson opined that he

may show work pace slower to that of his work peers on tasks requiring rapid timed

performance. Further, he “is likely to show a pattern of periods of time away from work

due to mental health issues.” Id.

       Plaintiff reported that he had good relationships with his family but had a history

of interpersonal problems with co-workers and supervisors. Dr. Johnson opined that he

“is somewhat likely to respond appropriately to coworkers in a work setting.” Id.

Additionally, “Based on his self reported history, the claimant is somewhat able to

respond appropriately to work stressors and situations.” Id. He “is currently




                                              6
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 7 of 15 PAGEID #: 2248




experiencing some stressors, and does appear to have adequate social supports in place to

effectively cope with additional stressors.” Id.

       ALJ Kenyon assigned Dr. Johnson’s opinion “great weight.” (Doc. #13, PageID

#1245). He recognized that Dr. Johnson was an examining psychologist. See 20 C.F.R.

§ 404.1527(c)(1) (“Generally, we give more weight to the medical opinion of a source

who has examined you than to the medical opinion of a medical source who has not

examined you.”); 20 C.F.R. § 404.1527(c)(5) (“We generally give more weight to the

medical opinion of a specialist about medical issues related to his or her area of specialty

than to the medical opinion of a source who is not a specialist.”). After providing a

detailed summary of Dr. Johnson’s opinions, the ALJ found that her opinions were

consistent with other evidence in the record and Plaintiff’s (lack of) mental-health

treatment history. See 20 C.F.R. § 404.1527(c)(4) (“Generally, the more consistent a

medical opinion is with the record as a whole, the more weight we will give to that

medical opinion.”). For example, the ALJ found that Dr. Johnson’s findings are

consistent with Plaintiff’s “actual day-to-day functioning.”

       Plaintiff argues that the ALJ erred in reaching this conclusion by overstating his

daily functioning. For instance, the ALJ noted that Plaintiff helps to maintain a

household. But Plaintiff insists that only performs limited housework. And although he

attends to his own personal care, his wife, mother, or father repeatedly remind him to take

care of his personal hygiene, take his medication, or attend medical appointments. The

ALJ also observed that he performs part-time seasonal work. Plaintiff emphasizes that

his wife helps customers because he has a hard time getting along with people, and his


                                             7
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 8 of 15 PAGEID #: 2249




wife handles all of the money transactions because he is not able to. Further, although

Plaintiff has a driver’s license, his driver’s test had to be read to him. In sum, Plaintiff

asserts, while he can perform many daily activities, he is not able to do so without

support and accommodations.

       The ALJ did not exaggerate Plaintiff’s daily functioning; he relied on Plaintiff’s

reports to Dr. Johnson and Dr. Groneck. For instance, Dr. Johnson noted that Plaintiff

performs all necessary household and outdoor chores. (Doc. #12, PageID #472).

Further, Plaintiff told Dr. Groneck that he makes sandwiches for himself (but does not

otherwise cook), is able to do his own laundry, and performs light household chores

including helping his mom “pick up.” Id. at 606. Turning to personal care, although Dr.

Groneck did report that Plaintiff had “body odor,” she did not provide any further

explanation. Id. Given that she also noted he is adequately able to attend his personal

care, his body odor alone does not establish that he is not able to handle his own personal

care. Similarly, Dr. Johnson indicated that Plaintiff’s grooming and hygiene were

adequate. Id. at 472. Further, Plaintiff reported to Dr. Groneck that he is able to take his

medications without reminders. Id. at 606. The ALJ correctly acknowledged that he

only works part time. And regardless of how Plaintiff took his driver’s test, as the ALJ

explicitly stated, Plaintiff has “sufficient mental acuity to operate a motor vehicle.” (Doc.

#13, PageID #1247).

       Plaintiff asserts that the ALJ failed to address all of Dr. Johnson’s opinions despite

assigning her opinion “great weight.” Specifically, the ALJ did not address Dr.

Johnson’s opinion that Plaintiff would likely have some difficulties with job-related tasks


                                               8
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 9 of 15 PAGEID #: 2250




due to learning difficulties; he “presented as fleetingly able to concentrate on questions

and tasks”; he was “likely to show a pattern of periods of time away from work due to

mental health issues”; and he was “somewhat likely to respond appropriately to

coworkers in a work setting.”3

        Dr. Johnson opined, as Plaintiff correctly recognized, that he is likely to have

some difficulties with job-related tasks due to learning difficulties. However, Dr.

Johnson also opined—and the ALJ recognized—that Plaintiff is able apply instructions

requiring low average intellectual functioning. (Doc. #12, PageID #474). The ALJ’s

residual functional capacity assessment reasonably accounts for this by limiting Plaintiff

to unskilled, simple, repetitive tasks and limiting him to performing jobs which require

only first-grade reading skills and fourth-grade mathematics skills.

        The ALJ did not specifically mention that Dr. Johnson opined that Plaintiff

presented as fleetingly able to concentrate on questions and tasks. However, he

accounted for Plaintiff’s concentration deficits in his residual functional capacity

assessment by limiting Plaintiff to performing unskilled, simple, repetitive tasks; no fast-

paced production work or jobs involving strict production quotas; limited to performing

jobs in a relatively static work environment in which there is very little, if any, change in

job duties or work routine from one day to the next.




3
 Plaintiff also asserts that the ALJ did not acknowledge that Plaintiff reported to Dr. Johnson that in the
past his cognitive deficits have gotten in the way with jobs, paperwork, and appointments. However, this
was merely Plaintiff’s report to Dr. Johnson; it is not Dr. Johnson’s opinion.


                                                     9
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 10 of 15 PAGEID #: 2251




           The ALJ recognized that Dr. Johnson found that Plaintiff was somewhat likely to

 respond appropriately to co-workers in a work setting. And, the ALJ reasonably limited

 Plaintiff to no more than occasional contact with co-workers, supervisors, and the general

 public.

           The ALJ specifically acknowledged Dr. Johnson ‘s finding that Plaintiff was likely

 to show a pattern of periods of time away from work due to mental health issues. (Doc.

 #13, PageID #1245). He did not, however, explain how he considered it when assessing

 Plaintiff’s residual functional capacity. Although the ALJ should likely have addressed

 this opinion specifically, given that Dr. Johnson did not provide any further explanation

 of what she meant by “a pattern of periods of time,” it was not unreasonable for the ALJ

 to omit this limitation his residual functional capacity assessment. Furthermore, later in

 his decision, the ALJ opinions points out that terms such as “is likely to…” are

 speculative. Id. at 1247.

           In sum, ALJ Kenyon ALJ applied the correct legal criteria to Dr. Johnson’s

 opinion, and substantial evidence supports her reasons for assigning it “great weight.”

           Dr. Groneck evaluated Plaintiff in March 2013. (Doc. #12, PageID #s 604-09).

 He diagnosed depressive disorder not otherwise specified and learning disorder not

 otherwise specified. Dr. Groneck opined that Plaintiff’s intellectual capabilities were

 consistent with functioning in the extremely low to borderline range. She noted that

 Plaintiff reported a history of poor grades in special education classes and a history of

 learning problems at work. Specifically, at work, he required additional assistance, often

 forgot what was asked of him, and had to be told multiple times. During the evaluation,


                                               10
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 11 of 15 PAGEID #: 2252




 his short-term memory and working memory were poor. And, he was unable to read

 consent forms. Dr. Groneck found that “He can understand simple and repetitive tasks

 but may require patient and frequent explanations. Instructions would typically need to

 be repeated multiple times to ensure understanding.” Id. at 609.

        Dr. Groneck noted that Plaintiff’s ability to focus and concentrate were

 “marginally adequate,” and he did not appear distracted by office sounds. Id. She

 opined, “Due to probable limited cognitive abilities, it is likely that he will work at a

 slower pace. He may be slow to orient to tasks.” Id. Although Plaintiff cooperated and

 was pleasant during the interview, he reported withdrawal from social relationships. Dr.

 Groneck found that he “may have some difficulty initiating and maintaining social

 relationships in the workplace.” Id. Further, Plaintiff appeared to “lack adaptive coping

 skills for stress.” And, he may have some difficulty tolerating even minor changes in his

 work routine. He would likely require excessive support to adjust to a new or changed

 task.” Id.

        Plaintiff asserts that the ALJ’s evaluation of Dr. Groneck’s opinions was

 insufficient and not an accurate representation of the record.

        The ALJ assigned Dr. Groneck’s opinions “limited weight.” (Doc. #13, PageID

 #1247). He did not completely dismiss her opinion. Instead, the ALJ rejected the extent

 of limitation opined by Dr. Groneck, concluding that Dr. Johnson’s more moderate

 restrictions were supported by the record. The ALJ found that Dr. Groneck’s opinions

 that Plaintiff had a limited ability to adapt, understand, and follow instructions were

 inconsistent with most of the relevant evidence of record and appeared to have been


                                               11
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 12 of 15 PAGEID #: 2253




 based largely, if not entirely, on an uncritical acceptance of Plaintiff’s own statements

 and subjective complaints.

        Plaintiff asserts that it is “plainly untrue” Dr. Groneck based his opinion on

 Plaintiff’s subjective complaints. Instead, Plaintiff insists, his opinion is supported by his

 clinical interview and mental status examination findings. (Doc. #7, PageID #53).

 Although Plaintiff is correct that Dr. Groneck’s mental status examination findings

 support some of his opinions, his report also shows that he relied on Plaintiff’s

 statements. For instance, “He reported a history of learning problems at work. He

 reportedly required additional assistance. He often forgot what was asked of him and had

 to be told multiple times.” (Doc. #12, PageID #s 606, 609).

        The ALJ also discounted Dr. Groneck’s opinion because the “purported deficits in

 intellectual functioning suggested by Dr. Groneck appear rather spurious considering the

 fact that the claimant performed semi-skilled work activity in the relevant past.” (Doc.

 #13, PageID #1247). Plaintiff asserts that this is not a reasonable conclusion. (Doc. #7,

 PageID #55). He points out that the Appeals Council specifically pointed out that

 because his alleged onset date is June 30, 2009 and he has not worked since that date, his

 “past abilities to perform a job does not bear on the claimant’s present residual functional

 capacity.” (Doc. #13, PageID #1297).

        Plaintiff appears to have misunderstood the ALJ’s conclusion. The ALJ is not

 suggesting that Plaintiff is able to work because he was able to work in the past. Instead,

 the ALJ found that Plaintiff’s ability to perform semi-skilled work in the past is not

 consistent with Dr. Groneck’s opinion that Plaintiff’s intellectual functioning is in the


                                              12
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 13 of 15 PAGEID #: 2254




 extremely low to borderline range. Given that there is no evidence showing a decline in

 intellectual functioning, the ALJ’s conclusion is reasonable.

        Although Plaintiff maintains that ALJ Kenyon should have weighed the opinion

 evidence differently, substantial evidence supports his consideration of these opinions.

 See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 477 (6th Cir. 2003). The substantial

 evidence standard presupposes that there is a zone of choice within which the decision

 maker can go either way, without interference by the courts. Blakley v. Comm’r of Soc.

 Sec., 581 F.3d 399, 406 (6th Cir. 2009). The ALJ’s explanation for why she found Dr.

 Groneck’s opinion merited limited weight was within the zone of reasonable choices.

 She likewise provided a reasonable explanation, supported by substantial evidence, for

 how and why she weighed the opinions of Dr. Johnson. Accordingly, Plaintiff’s

 challenges to the ALJ’s review of the medical source opinions lack merit.

        Plaintiff contends that the ALJ erred further: “In support of his finding that Mr.

 Fields retained the [mental residual functional capacity] to perform competitive work, the

 ALJ mischaracterizes the record.” (Doc. #7, PageID #56). Plaintiff points to the ALJ’s

 conclusions that his level of adaptive functioning is greater than that of an intellectually

 disabled individual and that there is a lack of compelling evidence supporting limited

 academic skills. Further, the ALJ improperly relied on evidence that Plaintiff could

 manage his own finances and live independently. According to Plaintiff, there is

 compelling evidence showing his intellectual disability as well as his inability to handle

 his finances and live independently.




                                              13
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 14 of 15 PAGEID #: 2255




        However, as Plaintiff correctly points out that, despite finding a lack of compelling

 evidence, the ALJ limited Plaintiff to performing work with first-grade reading skills and

 fourth-grade mathematics skills. Thus, whether the ALJ found the evidence compelling,

 he nevertheless accounted for any limitations in his mental residual functional capacity

 assessment.

                      IT IS THEREFORE RECOMMENDED THAT:

        1.       The ALJ’s partial non-disability decision be affirmed; and

        2.       The case be terminated on the Court’s docket.

 July 22, 2020                                      s/Sharon L. Ovington
                                                    Sharon L. Ovington
                                                    United States Magistrate Judge




                                              14
Case: 3:19-cv-00019-TMR-SLO Doc #: 14 Filed: 07/22/20 Page: 15 of 15 PAGEID #: 2256




                         NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
 objections to the proposed findings and recommendations within FOURTEEN days after
 being served with this Report and Recommendations. Such objections shall specify the
 portions of the Report objected to and shall be accompanied by a memorandum of law in
 support of the objections. If the Report and Recommendation is based in whole or in part
 upon matters occurring of record at an oral hearing, the objecting party shall promptly
 arrange for the transcription of the record, or such portions of it as all parties may agree
 upon or the Magistrate Judge deems sufficient, unless the assigned District Judge
 otherwise directs. A party may respond to another party’s objections within
 FOURTEEN days after being served with a copy thereof.

        Failure to make objections in accordance with this procedure may forfeit rights on
 appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
 949-50 (6th Cir. 1981).




                                             15
